866 F.2d 1415Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Boyd E. GRAVES, et al., Plaintiff-Appellant,v.UNITED STATES of America, et al, Equal EmploymentOpportunity Commission, et al, herein referred "EEOC",Montgomery County (MD) Human Relations Commission, et al,herein referred "MCHRC", Bidnet, Defendant-Appellee.
No. 88-3583.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 8, 1988.Decided:  Jan. 30, 1989.

Boyd E. Graves, Appellant pro se.
Susan B. Reilly, Equal Employment Opportunity Commission, for Appellees United States of America, Equal Employment Opportunity Commission.
Before WIDENER, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Boyd E. Graves appeals from the district court's order denying relief under 42 U.S.C. Sec. 1981.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning that appellant has failed to state a claim for which relief may be granted under the relevant statutes.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.